Citation Nr: 1801502	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post left scapula fracture with supraspinatus tendonitis.  

2.  Entitlement to a rating in excess of 20 percent for low back disability with referred pain and spasms.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1975 to October 1976, with an earlier period of active duty for training from February 1973 to August 1973.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the appeal for the claims of: 1) entitlement to a rating in excess of 20 percent for status post left scapula fracture with supraspinatus tendonitis, and 2) entitlement to a rating in excess of 20 percent for a low back disability with referred pain and spasms.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the claim of entitlement to a rating in excess of 20 percent for status post left scapula fracture with supraspinatus tendonitis have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

2.  The criteria for withdrawal of an appeal by the Veteran for the claim of entitlement to a rating in excess of 20 percent for a low back disability with referred pain and spasms have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has withdrawn his appeal for the claims of entitlement to a rating in excess of 20 percent for status post left scapula fracture with supraspinatus tendonitis and entitlement to a rating in excess of 20 percent for a low back disability with referred pain and spasms; hence, in regards to these claims, there remain no allegations of error of fact or law for appellate consideration.  Specifically, in November 2017 written correspondence, the Veteran requested to withdraw his appeal for the claims of entitlement to a rating in excess of 20 percent for status post left scapula fracture with supraspinatus tendonitis and entitlement to a rating in excess of 20 percent for a low back disability with referred pain and spasms.  The Board finds that the Veteran's withdrawal of his appeal was fully informed and voluntary.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed.


ORDER

The appeal with regard to the claim of entitlement to a rating in excess of 20 percent for status post left scapula fracture with supraspinatus tendonitis is dismissed.  

The appeal with regard to the claim of entitlement to a rating in excess of 20 percent for a low back disability with referred pain and spasms is dismissed.  


____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


